Citation Nr: 0832696	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the rating reduction from 100 percent to 10 
percent for service-connected bilateral hearing loss, 
effective from September 2, 2003, was proper.

2.  Whether the criteria for disability ratings in excess of 
10 percent, from August 1, 2005 to December 18, 2005, and in 
excess of 30 percent, from December 19, 2005, have been met.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran's disagreement with these rating decisions led to 
this appeal.  

The procedural history of this appeal is summarized as 
follows.  A December 2003 RO decision granted the veteran's 
original claim for service connection for bilateral hearing 
loss.  A100 percent rating was assigned, effective from 
September 2, 2003.   Following a February 2005 VA 
audiological examination, the RO, in March 2005, proposed to 
reduce the 100 percent rating for the veteran's bilateral 
hearing loss to 10 percent.  A May 2005 rating decision 
implemented this rating reduction, effective as of August 1, 
2005.  The veteran timely perfected an appeal of this rating 
reduction decision.  In January 2006, the RO issued a rating 
decision that granted an increase to 30 percent for his 
bilateral hearing loss, effective December 19, 2005.

The appeal was previously before the Board in September 2007.  
At that time, the issues were styled, as listed on the title 
page above, to reflect the rating reduction and the 
subsequent staging of the rating assigned for the bilateral 
hearing loss.  The appeal was remanded in order to obtain 
additional VA examinations.  The veteran underwent a November 
2007 VA audiological examination and the examiner provided a 
January 2008 addendum.  As discussed below, however, the 
Board finds that the all of the directives contained in the 
September 2007 Board remand were not followed.  The veteran, 
as a matter of law, has the right to compliance with the 
directives contained in the remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the appeal must be remanded 
for compliance with the directives contained in the September 
2007 Board remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his bilateral hearing loss has not 
improved since the granting of the initial 100 percent rating 
in the December 2003 rating decision.  In the September 2007 
remand, the Board summarized the relevant VA audiological 
examination results and noted that the November 2003 VA 
examination revealed Maryland CNC speech discrimination 
scores of 28 percent in the right ear and 32 percent in the 
left ear.  In contrast, the February 2005 VA examination 
showed speech discrimination scores of 76 percent in the 
right ear and 80 percent in the left ear and a December 2005 
VA examination revealed speech discrimination scores of 52 
percent in the right ear and 68 percent in the left ear

The Board highlighted that the results from the February and 
December 2005 VA examination, outlined above, were 
significantly different than the results obtained during the 
November 2003 VA examination and noted that this disparity 
was highly unusual.  Therefore, the Board directed that the 
veteran be scheduled for VA audiological and ENT 
examinations.  The remand also ordered that opinions be 
obtained from the audiologist and ENT physician as to whether 
an improvement in the veteran's hearing had actually occurred 
after the November 2003 audiological examination and, if so, 
whether that improvement actually reflected an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Further, both examiners were 
asked to attempt to offer an explanation for the disparity 
between the November 2003 examination results and the 
February and December 2005 examination results.

Pursuant to the Board's remand, the veteran underwent an 
audiological examination in November 2007.  The veteran 
reported that his greatest difficulty was in hearing 
conversations and the television.  Testing revealed puretone 
thresholds, in decibels, as follows:



HERTZ

1000
2000
3000
4000
RIGHT
60
65
60
70
LEFT
50
60
60
65

Thus, the veteran had puretone threshold averages of 64 in 
the right ear and 59 in the left.  Maryland CNC speech 
discrimination scores of 84 percent in the right ear and 76 
percent in the left ear were recorded.

Regarding the 2003 VA examination, the examiner opined that 
the speech testing was done at "too low a level."  The 
audiologist continued that the speech recognition testing in 
2005 at a more appropriate level was fair for the right ear 
at 76 percent and good for the left ear at 80 percent.  The 
examiner opined that the veteran's hearing had "actually 
gotten worse since the 2003 and 2005 exams."

The examiner added an addendum in January 2008.  He noted 
that he had reviewed the claims file and he confirmed his 
opinion that the speech testing in 2003 was done at "too low 
a level" and that the veteran's hearing has actually gotten 
worse since the 2003 and 2005 exams.  (Emphasis added.)  The 
Board highlights that the audiological testing done during 
the November 2007 examination showed results warranting a 10 
percent rating under the rating criteria.  See 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA, VII.

After review of the November 2007 VA examination and January 
2008 addendum, the Board finds that a remand is required as 
all of the directive regarding the specifics of the 
examination contained in the September 2007 Board remand were 
not satisfied.  In addition to the audiological examination 
that was performed, the remand directed that an examination 
be conducted by an ENT physician and that an opinion be 
obtained from this physician after a review of all of the 
pertinent medical evidence, to include the conflicting 
audiological test results noted above.  The latter 
examination was not accomplished and an opinion from an ENT 
physician was not obtained.  The Board is aware the 
audiological testing completed at the time of the November 
2007 VA examination tends to indicate that the veteran's 
hearing is not of the severity found at the time of the 
November 2003 VA examination and is closer to the results 
found at the time of the February and December 2005 VA 
examinations.  However, in addition to the observation from 
the most recent audiological examiner that the veteran's 
hearing has actually gotten worse since the 2003 and 2005 
exams, as indicated in the introduction, the veteran, as a 
matter of law, has the right to compliance with the 
directives contained in the remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, a remand is necessary to 
afford the veteran an examination by an ENT physician and to 
obtain an opinion from that physician.

In addition, the Board finds that the veteran should be 
issued another notification letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board finds the 
issuance of this additional notification letter necessary as 
there has been recent case law regarding notification 
requirements in an increased rating claim and the claim 
before the Board is, in part, an increased rating claim.  
Thus, the veteran should be issued a VCAA letter that 
complies with the recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, this letter should (1) 
notify the veteran that, to substantiate his claim, that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on the 
veteran's employment and daily life; (2) advise the veteran, 
at least in general terms, of the information and evidence 
necessary to establish the specific criteria under the 
potentially applicable diagnostic codes [in this case, the 
letter should include the rating criteria for bilateral 
hearing loss - 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII]; 
(3) notify the veteran that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The Board is cognizant that Vasquez involved a claim for an 
increased rating; it is not applicable to downstream issues 
such as a higher initial rating.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  However, this appeal involves both a claim for 
restoration of a 100 percent rating and a claim for an 
increased rating.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The letter should: (a) inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate the claims for the 
benefit sought; (b) inform the veteran 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the veteran about the information and 
evidence the veteran is expected to 
provide.  

In addition, the veteran should be 
provided a letter that complies with 
Vazquez-Flores.  Specifically, this 
letter should (1) notify the veteran 
that, to substantiate his claims, that 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability at issue and 
the effect that worsening has on the 
veteran's employment and daily life; (2) 
advise the veteran, at least in general 
terms, of the information and evidence 
necessary to establish the specific 
criteria under the potentially 
applicable diagnostic codes [the letter 
should include the following rating 
criteria or diagnostic codes:  38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA, VII]  (3) 
notify the veteran that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The veteran should be afforded a VA 
ENT examination by an ENT physician.  
The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

Following a review of the relevant 
medical records in the claims file, to 
include the November 2003, February 
2005, December 2005, and November 2007 
audiological examination results, and 
the January 2008 addendum from the 
audiologist who performed the November 
2007 audiological examination; the 
clinical evaluation, and any other tests 
that are deemed necessary, the ENT 
physician is asked to ascertain whether 
an improvement in the veteran's hearing 
has actually occurred after the November 
2003 VA audiological examination and, if 
so, whether that improvement actually 
reflects an improvement in the veteran's 
ability to function under the ordinary 
conditions of life and work.  The ENT 
examiner should also offer an 
explanation for the disparity between 
the November 2003 examination results 
and the February and December 2005 
examination results.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

If applicable, the clinician is also 
asked to certify that the speech 
discrimination test results are not 
appropriate because of inconsistent 
speech discrimination scores.

3.  Thereafter, and following any 
additional development that is indicated, 
the veteran's claims on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any of the claims 
are not granted to the veteran's 
satisfaction, the veteran must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.
The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).



